Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) were/was submitted on 06/02/2021. The information disclosure statement(s) have/has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
magnetic marker 16, ¶ [028], incorrect number, see FIG. 1
magnetic sensor 13, ¶ [062], inconsistent text/typographical error, see FIG. 1
audible or a tactile alarm 20, ¶ [062], incorrect number, see FIG. 1
motion sensors 15, ¶ [063], inconsistent text/typographical error, see FIG. 1
authentication system 28, ¶ [063], inconsistent text/typographical error, see FIG. 1
manipulation switch 237, ¶ [073], incorrect number, see FIG. 1
display 24, ¶ [076], inconsistent text/typographical error, see FIG. 1
motor driver 12, ¶ [078], incorrect number, see FIG. 1
charging unit 13, ¶ [079], incorrect number, see FIG. 1
battery 14, ¶ [079], incorrect number, see FIG. 1
area signal generator 17, ¶ [083], incorrect number, see FIG. 1
alarm 21, ¶ [086], incorrect number, see FIG. 1
angular velocity sensor 11, ¶ [088], inconsistent text/typographical error, FIG. 1
operation controller 14, ¶ [088], inconsistent text/typographical error, see FIG. 1
display screen 24, ¶ [089], inconsistent text/typographical error, see FIG. 1
Appropriate correction is required.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show Geomagnetic Orientation Sensor 13, as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Status of Application
	Claims 1-10 are pending. Claims 1-10 will be examined.  Claim 1 is an independent claim. This Non-Final Office action is in response to the “Claims” dated 6/2/2021.
Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three-prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office reviewed the claims for terms containing limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f), and no terms are being interpreted as such.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over DEAN et al., US 11154442, herein further known as Dean, in view of YAMAMOTO et al., WO 2020022196, herein further known as Yamamoto. 
Regarding claim 1, Dean discloses a mobility assist device (claim 34), comprising: a ground transport vehicle (column 42, lines 48-49) having a plurality of ground transport wheels (column 28, line 49-50, column 44, line 55-56, see also at least FIGS. 8, 12A. 12B, 18, 25, 27, 34A, and 34B,), a frame  (column 3, line 38-39, wherein “chassis” is interpreted as the frame), and a seat (column 3, line 53) for supporting at least one occupant (column 3, lines 53-56, and column 15, line 3, ); a motor for driving at least one ground transport wheel (column 15, lines 12-16); a plurality of sensors (column 43, line 49, column 63, line 28) configured for detecting an operational state (column 33, lines 38-67) and a position of the ground transport vehicle (claim 11); and a processor configured to receive a signal from each of the plurality of sensors (column 14, lines 32-35) to control the ground transport vehicle along a travel path (column 43, lines 40-45).
However, Dean does not explicitly state a geomagnetic sensor configured to detect a magnetic marker and control the ground transport vehicle along a travel path defined by a plurality of magnetic markers.
Yamamoto teaches a geomagnetic sensor (paragraph [0029], magnetic sensors of sensor array 21) configured to detect a magnetic marker (paragraph [0027]) and control the ground transport vehicle along a travel path defined by a plurality of magnetic markers (paragraph [0033]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Dean by including the plurality of sensors comprising a geomagnetic sensor configured to detect a magnetic marker and control the ground transport vehicle along a travel path defined by a plurality of magnetic markers as taught by Yamamoto.
One would be motivated to modify Dean in view of  Yamamoto for the reasons stated in Yamamoto paragraph [0004], a more robust system and method to identify the position of the vehicle, manage and control the vehicles at relatively low cost with a high degree of freedom within a travel area.
Additionally, the claimed invention is merely a combination of known elements of vehicle system in which a vehicle moves within a travel area based upon magnetic signals, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 2, the combination of Dean, and Yamamoto, disclose all elements of claim 1 above.
Dean discloses further the plurality of sensors (column 43, line 49, column 63, line 28) further comprise: a yaw sensor configured to detect a rotational movement of the ground transport vehicle about a vertical axis (column 17, lines 48-52); and the processor is configured to limit a yawing movement of the ground transport vehicle (column 19, lines 32-48).
Regarding claim 3, the combination of Dean, and Yamamoto, disclose all elements of claim 2 above.
Dean discloses further the plurality of sensors (column 43, line 49, column 63, line 28) further comprise: an ultrasonic sensor (column 30, lines 8-10) oriented towards a front (column 30, lines 58-62) and a rear (column 30, lines 8-10) of the ground transport vehicle (column 42, lines 48-49), and the processor is configured to provide an alert when the ultrasonic sensor detects an obstacle in the travel path (column 69, lines 35-45).
Regarding claim 4, the combination of Dean, and Yamamoto, disclose all elements of claim 3 above.
Dean discloses further the plurality of sensors (column 43, line 49, column 63, line 28) further comprise: a camera system (column 61, lines 37-43), including at least one camera oriented in a direction of travel along the travel path (column 61, lines 39-40, and column 52, line 58 through column 53, line 5); a radio communicating (column 12, lines 10-15) an image from the camera system (column 57, lines 18- 30, HMI, user data may comprise image and video) to a remote-control station (column 14, lines 3-8, remote device is a duplicate HMI).
Regarding claim 8, the combination of Dean, and Yamamoto, disclose all elements of claim 1 above.
Dean discloses further a touch screen control panel (claims 3, and 20, also column 11, lines 56-57, column 14, line 10-11), in communication with the processor (column 14, line 9, HMI processor 208), wherein the at least one occupant can input a command for operation of the ground transport vehicle (column 14, lines 9-13).
Regarding claim 10, the combination of Dean, and Yamamoto, disclose all elements of claim 1 above.
Dean discloses further the motor is an electric motor (column 3, line 6, and column 15, lines 12-20).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dean, and Yamamoto, in view of OHATA et al., US 20140191541, herein further known as Ohata. 
Regarding claim 5, the combination of Dean, and Yamamoto, disclose all elements of claim 4 above.
Dean discloses further the plurality of sensors (column 43, line 49, column 63, line 28)  of the ground transport vehicle (column 42, lines 48-49).
However, Dean does not explicitly state a contact sensor disposed on at least one of a front and a back of the ground transport vehicle, the contact sensor configured to stop a movement of the ground transport vehicle when a contact is detected.
Ohata teaches a contact sensor (paragraph [0104], contact sensor serving as one example of the environment sensor 101) disposed on at least one of a front and a back of the ground transport vehicle (paragraph [0104], environment sensor 101 is arranged around the chair base portion 34, (for example… the front and rear surfaces)), the contact sensor configured to stop a movement of the ground transport vehicle when a contact is detected (paragraph [0104], the movement of the wheelchair 13 is stopped).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Dean by including a contact sensor disposed on at least one of a front and a back of the ground transport vehicle, the contact sensor configured to stop a movement of the ground transport vehicle when a contact is detected as taught by Ohata.
One would be motivated to modify Dean in view of  Ohata for the reasons stated in Ohata paragraph [0011], a more robust system to provide a bed, a combination method, and a separation method thereof, each of which is capable of reducing the burden on the body of the care-receiver at the time of actions of combining with the bed and actions of separating from the bed.
Additionally, the claimed invention is merely a combination of known elements of a motorized wheelchair, and movement wheels controlled by this wheelchair control section, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 6, the combination of Dean, Yamamoto, and Ohata, disclose all elements of claim 5 above.
Dean discloses further the plurality of sensors further comprise: a G sensor (column 38, lines 52-53), and the processor is configured to limit an acceleration and a deceleration of the ground transport vehicle (column 19, lines 43-48).
Regarding claim 7, the combination of Dean, Yamamoto, and Ohata, disclose all elements of claim 6 above.
Dean discloses further the plurality of sensors further (column 43, line 49, column 63, line 28) comprise: a (column 14, line 64 through column 15, line 1).
However, Dean does not explicitly state a wheel speed sensor and a first magnetic marker and a second magnetic marker.
Yamamoto teaches a wheel speed sensor (paragraph [0079]) and a first magnetic marker and a second magnetic marker (paragraph [0014]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Dean by including a wheel speed sensor and a first magnetic marker and a second magnetic marker as taught by Yamamoto.
One would be motivated to modify Dean in view of  Yamamoto for the reasons stated in Yamamoto paragraph [0004], a more robust system and method to identify the position of the vehicle, manage and control the vehicles at relatively low cost with a high degree of freedom within a travel area.
Additionally, the claimed invention is merely a combination of known elements of vehicle system in which a vehicle moves within a travel area based upon magnetic signals, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dean, and Yamamoto, in view of SCHUCKLE et al., US 20140071117, herein further known as Schuckle. 
Regarding claim 9, the combination of Dean, and Yamamoto, disclose all elements of claim 8 above.
Dean discloses further the touch screen control panel (claims 3, and 20, also column 11, lines 56-57, column 14, line 10-11) has haptic feedback controls (column 40, lines 33-35).
However, Dean does not explicitly state a plurality of haptic feedback controls.
Schuckle teaches a plurality of haptic feedback (paragraph [0050]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Dean by including a plurality of haptic feedback controls as taught by Schuckle.
One would be motivated to modify Dean in view of  Schuckle for the reasons stated in Schuckle paragraph [0005], a more robust system to increase the range of sensations that can be provided as tactile/tangible output including implementation of a separate haptic engine. 
Additionally, the claimed invention is merely a combination of known elements of display devices utilized with information handling and haptics rendering systems, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./            Examiner, Art Unit 3669          

/JESS WHITTINGTON/            Examiner, Art Unit 3669